Citation Nr: 0019598	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  96-30 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis.  

2.  Entitlement to service connection for atypical 
neurological disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1990 
to March 1991.  

This appeal arises from an April 1996 rating action of the 
St. Louis, Missouri, regional office (RO).  In that decision, 
the RO, in pertinent part, denied service connection for 
rheumatoid arthritis and for atypical neurological disease.  
Thereafter, the veteran perfected a timely appeal with 
respect to the denial of these claims.  In January 1998, the 
Board of Veterans' Appeals (Board) determined that these 
service connection claims were well grounded and remanded 
them to the RO for further evidentiary development.  In May 
2000, the RO returned the veteran's case to the Board for 
further appellate review.  


REMAND

In January 1998, the Board remanded the claims for service 
connection for rheumatoid arthritis and for atypical 
neurological disease to accord the veteran an opportunity to 
undergo appropriate VA examinations.  In pertinent part in 
the prior remand, the Board asked that the examiners who 
would conduct the VA evaluations to review the claims folder, 
examine the veteran, and then express opinions as to when the 
veteran's rheumatoid arthritis and neurological disorder were 
initially manifested and, if either of these disabilities 
pre-existed the veteran's service, whether it was at least as 
likely as not that any pre-existing disorder was aggravated 
beyond its normal progression during service.  

In April 1998, the veteran underwent a VA joints examination.  
According to the report of this evaluation, the examiner 
diagnosed rheumatoid arthritis.  In addition, the examiner 
explained that the veteran's rheumatoid arthritis began prior 
to her entry into active military duty and that the current 
examination demonstrated that the disease was still active.  
The examiner expressed his opinion that "[t]here might be 
some element of exacerbation of the disease secondary to 
stress."  

The veteran also underwent a VA miscellaneous neurological 
disorders evaluation by a different examiner.  According to 
the report of the neurological evaluation, the examiner 
diagnosed severe bilateral polyneuropathy affecting the upper 
extremities more than the lower extremities as well as 
sciatica.  Additionally, the examiner expressed his opinion 
that, "from the . . . [veteran's] history it appears that 
her symptoms did worsen significantly during her period in 
the service, and this might have been exacerbated by her 
increase in work and having to use her hands at a more 
vigorous pace as well as the stress of being away from her 
husband and family and having to go through a divorce."  

The United States Court of Appeals for Veterans Claims 
(Court) has held that temporary or intermittent flare-ups 
during service of a preexisting disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown 19 F.3d 1413 (Fed. Cir. 1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  The determination of whether a 
preexisting disability was aggravated by service is a 
question of fact.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  It is unclear from the VA reports whether the 
exacerbations referenced by the examiners are chronic and 
beyond normal progression.  Thus, the Board is of the opinion 
that additional development is required.  See Stegall 
v. West, 11 Vet. App. 268 (1998)

This case is, therefore, REMANDED to the RO for the following 
actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for rheumatoid 
arthritis and neurological disorders 
subsequent to April 1998, to include 
additional treatment records from G. D. 
Sladek, M. D.

2.  Thereafter, the veteran's claims 
folder should be returned to the 
examiners who conducted the April 1998 VA 
joints and miscellaneous neurological 
disorders examinations for an addendum.  
Each examiner is requested again to 
review the veteran's claims folder, to 
include consideration of any additional 
evidence received pursuant to paragraph 1 
of this Remand, and render opinions as to 
whether it is as likely as not the 
preservice (as concluded in the April 
1998 reports) rheumatoid arthritis and 
neurological disorder, underwent a 
chronic increase in severity beyond 
normal progression during the veteran's 
period of active duty?  If yes, it is 
requested that the examiners identify the 
degree of aggravation.  The examiner(s) 
attention is directed to the medical 
records and April 1998 statement from Dr. 
Sladek.  If additional examinations and 
testing are required, they should be 
conducted.  The claims folder and a copy 
of this Remand must be furnished to the 
examiners prior to the review.  It is 
requested that the examiners in the 
addendum indicate that the claims folder 
has been reviewed.

3.  If the examiner(s) are not available, 
the veteran should be scheduled for new 
examinations by appropriate specialists 
in order to obtain the opinions requested 
in the January 1998 Remand and this 
Remand.  The examiner(s) should review 
the claims folder, and conduct all tests 
deemed necessary.  A complete rationale 
for all opinions expressed should be 
included in the examination reports.  

3.  The RO is requested to ensure that 
all requested development has been 
completed.  The RO should then re-
adjudicate the issues of entitlement to 
service connection for rheumatoid 
arthritis and entitlement to service 
connection for atypical neurological 
disease.  If the benefits sought on 
appeal are not granted, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
which includes a discussion of all 
pertinent evidence received since the 
last supplemental statement of the case 
was furnished.  

After the veteran and her representative have been given 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration.  

The veteran need take no action until she is informed, but 
she may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




